IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-48,523-03


EX PARTE CHRISTOPHER COLEMAN




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 735351 FROM THE

209TH DISTRICT COURT OF HARRIS COUNTY



Per Curiam.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas Code
of Criminal Procedure, Article 11.071, Section 5.
	Applicant was convicted of capital murder on June 6, 1997.  We affirmed the conviction
and sentence on direct appeal.  Coleman v. State, AP-72,895 (Tex. Crim. App. May 5, 1999). 
On December 16, 1998, applicant filed his initial application for writ of habeas corpus
pursuant to Article 11.071.   We denied relief.    Ex parte Coleman,   WR-48,523-01 (Tex.
Crim. App. April 18, 2001).  Applicant filed a subsequent application in the convicting court
on March 15, 2002.  We reviewed the application and found that it did not satisfy the
requirements of Article 11.071, Section 5.  We dismissed that subsequent application as an
abuse of the writ.  Ex parte Coleman, WR-48,523-02 (Tex. Crim. App. September 11, 2002).
	Applicant now raises six more claims challenging his conviction and sentence.  Again,
we have reviewed the application and find that it fails to satisfy the requirements for
consideration of subsequent claims under Article 11.071, Section 5.  Accordingly the
application is dismissed as an abuse of the writ.
	IT IS SO ORDERED THIS THE 10TH DAY OF OCTOBER, 2007.
Do Not Publish